COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                  NO. 2-10-140-CV


RAYMOND E. LUMSDEN                                                   APPELLANT

                                         V.

AMANDA M. LUMSDEN                                                    APPELLEES
AND JOHN DOE

                                      ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                     ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On May 6, 2010, we notified appellant, in accordance with rule of appellate

procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee was

paid. See Tex. R. App. P. 42.3(c). Appellant has not paid the $175 filing fee.

See Tex. R. App. P. 5, 12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court=s order of August 28, 2007,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).



                                                   PER CURIAM

PANEL: MCCOY, DAUPHINOT, and MEIER, JJ.

DELIVERED: July 15, 2010




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in
courts of appeals).

                                        2